Sherwood, C. J.
The right of the plaintiff to recover and the consequent affirmance of the judgment in his favor, depends upon the point whether ordinance No. 8449 was written upon more than the eighth and last half sheet contained in the package. It is obvious to even casual observation that such half sheet is a complete and perfect ordinance in and of itself, and contains no reference or allusion to the seven other half sheets attached to it by brass fasteners. If the other half sheets lacked only the enacting clause, and were otherwise properly authenticated, we might, under the authority of the City of St. Louis v. Foster, 52 Mo. 513, hold that omission immaterial. But such is not the ease here; the entries in the journal of the proceedings of the common council correspond with indorsements made upon the outside of the eighth and last half sheet. This leaves the seven other half sheets without any indicia of authenticity, unless it arises from the bare fact of their being attached to the eighth and last half sheet in the manner before mentioned. It would be going to a dangerous extreme to hold that any semblance of validity could be imparted or imputed to an instrument simply because it happens to be attached tp one which has re*102ceived all the sanctions and bears the impress of all the tokens of legal completeness. Nor will it do to say that parol evidence is admissible to point out, explain, rectify and supply any omission sufficiently to authenticate an instrument intended for an ordinance. "We are not aware of any authority that proceeds to the length that we would have to go in order to approve the action of the .lower court, and if we did, we should not feel at liberty to follow it. Holding these views, we reverse the judgment.
All concur.